Title: To Thomas Jefferson from William Short, 5 September 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Sep. 5. 1791

I informed you in my letter of yesterday that the acte constitutionel had been presented to the King the evening before, by a deputation of the assembly, and that he had answered that he would examine it and make known his determination as soon as so important a subject admitted of.—The organ of the deputation, M. Thouret, in informing the assembly yesterday morning of this circumstance added “Le Roi a montré un air constamment satisfait.—Parce que nous avons vu, par ce que nous avons entendu, tout pronostique que l’achevement de la constitution sera aussi le terme de la revolution.”
There seems no doubt entertained by any body of the King’s acceptance. It will probably take place in a few days. It remains still to be seen whether that will inspire the confidence and give that energy to government which alone can secure the tranquillity and safety that are the true objects of a free constitution. The contrary is much to be feared. It remains still to be decided by what passage the country is to get out of the state of anarchy in which it has been for so long a time past, and which from its own nature cannot last.—I still think that a nation as enlightened as this assembled to consult on its own affairs cannot fail in time to establish that order of things which is most conformable to its real interests and happiness, and as this is certainly a well organized, free and efficient government it is hard to believe they would not at length attain such an one if left to themselves.
Foreign interference however seems to become every day more probable. The reception of the Count D’Artois at Vienna, and the interview which was to take place between the Emperor and King of Prussia in the latter part of the last month, one of the objects of which were the affairs of France, leaves no doubt as to the dispositions of those courts to interfere.—There will be difficulty perhaps  when they come to agree on the means of execution. They will probably begin by negotiation making the violated rights of the German Princes in Alsace, the pretext of their interference, as I formerly mentioned to you. A short time must now inevitably remove the veil which has so long covered the designs of several european cabinets with mystery.
I omitted mentioning that immediately on the King’s answer to the deputation of the assembly, the sentinels placed in his appartment and that of the Queen in consequence of the decree for suspending the Royal functions, were removed.—He gave his orders to the commandant generale, and every thing was put on the same footing as before his departure.—Yesterday the courts of the palace and garden of the Thuilleries which have been kept shut from the time of the King’s arrestation were opened to the public. The walks were immediately filled and presented the air of what you were always accustomed to see, and in general the streets and environs of Paris, to the astonishment of every thinking observer, continues to present the same appearance of contentment, gaiety and security which existed before the revolution and which might be expected under the reign of order and permanent peace.—I am with the sentiments of respect & affection, of which I hope You will never doubt, Dear Sir, Your friend & servant,

W: Short

